Case 2:15-cv-05642-CAS-JC Document 499-10 Filed 11/20/19 Page 1 of 2 Page ID
                                 #:10810




                       Exhibit 9
Case
 Case2:15-cv-05642-CAS-JC
       2:15-cv-05642-CAS-JCDocument
                            Document486-1
                                      499-10
                                           Filed
                                               Filed
                                                  10/09/19
                                                     11/20/19
                                                            Page
                                                              Page
                                                                 2362of
                                                                      of307
                                                                         2 Page
                                                                            PageIDID
                                    #:10196
                                    #:10811



    1         Plaintiffs Marcus Gray, Emanuel Lambert, and Chike Ojukwu ("Plaintiffs"),
    2 and Defendants Capitol Records, LLC, Kobalt Music Publishing America, Inc.,
    3 Kitty Purry, Inc. Kasz Money, Inc., and WB Music Corp. (together with Plaintiffs,
    4 the "Parties"), by and through their respective counsel, hereby stipulate and agree
    5 to the following facts for the sole purpose of trial of this action and in lieu of live
    6 testimony during the liability phase of the trial at trial. The Parties agree that the
    7 following may be read to the jury at trial:
    8         1.     In the interest of shortening trial and avoiding unnecessary testimony,
    9 the Parties have agreed that the following facts are undisputed and may be read to
   10 the jury during the liability phase of the trial.
   11         2.     Defendant Capitol Records, LLC owns the copyright in the sound
   12 recording "Dark Horse" and is the company that marketed and distributed the
   13 Prism album and the "Dark Horse" sound recording.
   14         3.     Defendant Kobalt Music Publishing America, Inc. provides music
   15 publishing administration services for Defendants Gottwald, Sandberg, Walter, and
   16 Sarah Hudson with respect to the musical composition "Dark Horse"
   17         4.     Defendant Kitty Purry, Inc. is a California corporation owned and/or
   18 controlled by Defendant Katheryn Hudson (p/k/a Katy Perry).
   19         5.     Defendant Kasz Money, Inc. furnished the production services of
   20 Walter and Gottwald for the "Dark Horse" sound recording.
   21         6.     Defendant WB Music Corp. provides music publishing administrative
   22 services for the ownership interest of Katheryn Hudson (p/k/a Katy Perry) in the
   23   "Dark Horse" composition.
   24
   25
   26
                                                                                     JOINT
   27                                                                               EXHIBIT

   28                                                                        CASE
                                                                             EXHIB-1T--,lr3'L;:-a'3..---


              JOINT STIPULATION OF RELEVANT FACTS RE CERTAIN COMPANY DEFENDANTS

                                                                                         EXHIBIT 33
                                                                                         PAGE 1905
